Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8, 11, 12, 16, 17 and 19-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19 and 20, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
an insulating ring permanently attached to the interior wall and disposed iwthin the central opening of the base portion, the insulating ring being made from a second material; and
a plate permanently attached to the insulating ring and covering the central opening so that the insulating ring is between the plate and the base portion, the plate being made at least partially from a third material and having an outer length and thickness at least partially disposed within the interior wall of the base portion such that the plate acts as a tuning plate

Claims 2-8, 11, 12, 16, 17 and 21-24 are also allowed for further limiting allowed claims 19 and 20.

Regarding claim 21, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
a plate positioned within the base portion, the plate being made from an electrically conductive material and having an outer length and thickness that provide a frequency adjustment relative to the antenna disposed underneath and near the plate such that the plate tunes the frequency response of a 

Claims 22-24 are also allowed for further limiting claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863